IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


LESLEE SILVERMAN TABAS AND            : No. 469 MAL 2017
RICHARD S. TABAS,                     :
                                      :
                 Petitioners          : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
                                      :
            v.                        :
                                      :
                                      :
MAIN LINE HEALTH, INC., LANKENAU      :
HOSPITAL A/K/A LANKENAU MEDICAL       :
CENTER, JOHN J. LYNCH, III, DANIEL C. :
LAZOWICK, D.O., JEROME SANTORO,       :
M.D., THOMAS P. SOLLECITO, D.M.D.,    :
PHILLIP D. ROBINSON, FACHE W.         :
RANDALL RUSSELL, M.D., MAIN LINE      :
HEALTH HOME CARE AND HOSPICE,         :
MOUNTAIN LAUREL RISK RETENTION        :
GROUP, INC.,                          :
                                      :
                 Respondents          :


                                      ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

DENIED.